PER CURIAM.
Preston Clayton Hester appeals from an order imposing adult sanctions. We affirm.
Defendant, fifteen years old at the time of the charged offense, pled nolo contendere to the charge of accessory after the fact to manslaughter. In determining whether to impose adult sanctions pursuant to sections 39.059(7)(c) & (d) for the crime of accessory after the fact, it was entirely appropriate for the trial court to consider the serious nature *962of the underlying crime of homicide. See People v. Klaess, 129 Cal.App.3d 820, 181 Cal.Rptr. 355, 357 (1982).
AFFIRMED.